Case 1:13-cv-22500-CMA Document 70 Entered on FLSD Docket 01/28/2020 Page 1 of 2

                                             * !e
                              UN ITED STA TES DISTRIC T CO UR T                  FILED BY                    D    7
                                                                                                                 C.j
                                                                                                                 .
                              SO U TH ER N DISTRIC T O F FLO RID A
                                                                                      JA8                            t
                                                                                                                     j
                              C A SE N O .:13-22500-C 1V -A LTO N A G A
                                                                                             28 2022
                                                                                       AN.GELAE NOBL.
     U NITED STA TE S O F A M E RICA ,
                                                                                      s
                                                                                      CLo.
                                                                                       .&RjF:UF.
                                                                                               juDl;XIACMi
                                                                                               : .-
                                                                                                        ET

     ex rel.JON A TH AN LOR D,M D .,

            Plaintiff,
                                                                       FILED IN CA M EM
            V.                                                         A ND UN D ER SEA L
                                                                         PU R SUA NT TO
     U NIV ER SITY O F M IA M I                                       31U.S.C.j 3730 (b)(2)
            D efendant.


                                 IN EW ATF W./I STA TU S R EPO R T

          Pursuant to the Court's February 4, 2014 Sealed Order,the U nited States respectfully

   subm itsthisIn Cam era Status Repol'
                                      tto the Court.l

          The governm enthas authority to intervene asto three separate sets of factualallegations

   againsttheUniversity ofMiami(ûtUM '').Atthetimethegovernmentfiled itslaststatusrepol't,
   the parties had reached an agreem entin principle to resolve tw o ofthe three sets of allegations,

   and the partiesw ere continuing to negotiate w ith respectto the third allegation. Since thattim e,

   thepartieshave reached a handshake dealto resolve allthree claim son w hich the governm enthas

   intervention authority.

          W hile the parties have agreed to a dollar am ount,the parties continue to negotiate the

   rem aining term s and conditions of the settlem ent. A m ong the rem aining tenus to be resolved

   includesnegotiation and resolution ofadm inistrative rem ediesw ith the D epartm entofH ealth and


   1Because the statusreportcontainsinformation thatissubjectto a sealpursuantto 31U.S.C.
   j3730(b)(2)and infonuation thathasnotyetbeen disclosed to theRelatorsin thismatter,the
   U nited States is filing thisstatusreportin camera and isnotserving a copy on the Relators.
Case 1:13-cv-22500-CMA Document 70 Entered on FLSD Docket 01/28/2020 Page 2 of 2




   Human Services(HHS),OfficeofthelnspectorGeneral.Defensecounselismeetingwith senior
   officialsfrom H H S on January 30,2020 in W ashington,D .C .G oing forw ard,assum ing the parties

   agree on allterm s of the settlem ent,the parties w illneed to finalize the settlem ent agreem ent,

   obtain allrequired settlem ent approvals,execute the settlem entdocum ents,and file a notice of

   election regarding intervention.

          Finally,as noted in previous status reports,the setllem ent negotiations w ith the M iam i-

   D ade PublicH ealth Trustarelargely com pletew ith respectto the substantiveterm sofasettlem ent.

   Because ofFlorida Sunshine law s,the Trustcannotexecute a settlem entagreem entuntila public

   m eeting isheld and the agreem entis discussed,and thatcannotoccuruntilthe action isunsealed.

   Dated:January 28,2020
                                                Respectfully Subm itted,

                                                ARIAN A FA JA RD O O RSH AN
                                                UN ITED STA TES A TTORN EY


                                                JESSI A R .SIEV ERT
                                                Fla.Bar.N o.55839
                                                A SSISTA N T UN ITED STATES ATTO RN EY
                                                99 N .E.4th Street,Suite 300
                                                M iam i,Florida 33132
                                                Tel:305.961.9335
                                                E-mail:Jessica.sievert@ usdoi.cov
                                                M ICH AEL D .GRA N STON
                                                DAN IEL R.AN D ER SON
                                                M ICH AEL E.SHA H EEN
                                                JEFFREY A .M CSOR LEY
                                                A ttorneys,U .S.D epartm entofJustice
                                                CivilD ivision
                                                PostO ffice B ox 261
                                                Ben Franklin Station
                                                W ashinglon,D .C.20004
                                                Tel:(202)353-0506
                                                E-mail:michael.e.shaheen@usdoj.gov
                                                CounselfortheUnitedStates
